Citation Nr: 0603086	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include eczema claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability to include an anxiety disorder, a 
stress disorder, depression, and Gulf War syndrome claimed as 
due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1979 to May 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for a chronic skin disability to include eczema 
claimed as due to an undiagnosed illness; determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include an anxiety disorder; and 
denied the claim.  In April 2001, the Board remanded the 
veteran's claims to the RO for additional action.  In May 
2003, the RO reviewed the veteran's claim for service 
connection for a chronic acquired psychiatric disorder on the 
merits and denied the claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he sustained a chronic skin disorder 
manifested by recurrent lower extremity rashes and a chronic 
acquired psychiatric disorder manifested by depression and 
brain impairment during active service.  He contends that the 
claimed disabilities may have been precipitated by his 
environmental chemical exposure while stationed in southwest 
Asia; as the result of his combat-related experiences during 
Operation Desert Shield/Desert Storm; and/or the inservice 
racial harassment which he suffered while stationed in 
Germany.  

At a March 2003 VA dermatological examination for 
compensation purposes, the veteran complained of recurrent 
skin rashes which might be related to his environmental 
exposure while stationed in southwest Asia during the Gulf 
War.  The veteran was diagnosed with post-inflammatory 
hyperpigmentation of the right lower ankle.  The VA examiner 
commented that it was "not as least as likely as not that 
his reports of intermittent skin rash now is related to the 
documented dermatologic condition in his chart."  A 
September 2004 physical evaluation from University Hospital 
conveys that the veteran complained of a recurrent red rash 
on his legs and lower abdomen.  The veteran clarified that 
the rash occurred one to four times a year and was a 
manifestation of "Saudi Syndrome."  No skin abnormalities 
were noted on physical evaluation.  An impression of 
recurrent skin rashes was advanced.  

The reports of the multiple dermatological evaluations of 
record fail to specifically address the veteran's assertions 
that his recurrent skin complaints were the result of his 
Persian Gulf War experiences. The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

An April 1990 Army psychiatric evaluation notes that the 
veteran complained of stress and suicidal ideation.  The 
veteran reported that he was having a "nervous breakdown."  
An impression of an adjustment disorder with a depressed mood 
was advanced.  A December 1990 Army treatment entry notes 
that the veteran complained of depression.  An impression of 
"possible depression" was advanced.  The report of the 
veteran's February 1993 physical examination for service 
separation states that he was treated for "battle fatigue" 
in 1990.  A post-service June 1995 Desert Storm evaluation 
from the Fort Leonard Wood, Missouri, Army medical facility 
notes that that the veteran complained of fatigue and an 
impaired memory.  The veteran was diagnosed with chronic 
fatigue syndrome.  The report of a September 1997 VA 
examination for compensation purposes states that the veteran 
complained of anxiety and depression.  He reported chemical 
exposure while in Saudi Arabia, inservice panic attacks, and 
recurrent suicidal ideation.  The veteran was diagnosed with 
a not otherwise specified anxiety disorder, "[ruleout] an 
obsessive/compulsive disorder;" "[ruleout] a general 
anxiety disorder;" "[ruleout] dysthymia;" "[ruleout] 
post-traumatic stress disorder;" and "[ruleout] an 
anxiety/cognitive disorder secondary to chemic exposure."  
The report of a March 2003 VA psychiatric examination for 
compensation purposes and an April 2003 addendum thereto 
indicates that the veteran was diagnosed with a 
not otherwise specified anxiety disorder.  The VA examiner 
commented that:

In my opinion, the anxiety disorder, 
not otherwise specified, is unrelated to 
the patient's military service and has 
arisen subsequent to that, and his 
military record does not take this into 
account.  However, when exploring his 
military record, he has a very weak link 
between the stressor of being a white 
soldier in an all black unit and in the 
Gulf War.  Neither of these stressors are 
sufficient to account for his anxiety 
disorder, not otherwise specified, and 
rather this has arisen as a result of 
domestic and social difficulties 
following his discharge.  

The Board observes that the VA examiner failed to 
specifically address either the veteran's documented 
inservice psychiatric symptomatology including depression, 
suicidal ideation, and battle fatigue; his post-service 
diagnosis of chronic fatigue syndrome; or his contentions 
that his psychiatric symptomatology arose possibly as the 
result of an undiagnosed illness.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and dates of 
treatment of all medical care providers, 
VA and non-VA, who treated him for the 
disabilities at issue from April 2005 to 
the present.  Copies of treatment 
records, not already obtained, should be 
obtained and added to the record.

2.  Schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic skin and 
psychiatric 


disabilities.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic skin 
disability had its onset during 
active service; is etiologically 
related to the veteran's inservice 
skin symptomatology and/or his 
Persian Gulf War experiences; is in 
any other way causally related to 
active service; or is etiologically 
related to or has increased in 
severity beyond its natural 
progression as the result of the 
veteran's service-connected 
disabilities including his left 
lower extremity varicose veins.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
psychiatric disability had its onset 
during active service; is 
etiologically related to the 
veteran's inservice psychiatric 
symptomatology and/or his Persian 
Gulf War experiences; or is in any 
other way causally related to active 
service.  



Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
both a chronic skin disorder to include 
eczema claimed as due to an undiagnosed 
illness and a chronic acquired 
psychiatric disability to include an 
anxiety disorder, a stress disorder, 
depression, and Gulf War syndrome claimed 
as due to an undiagnosed illness.  If the 
benefits sought on appeal remain denied, 
the veteran and any accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

